extraordinary relief is warranted. Pan v. Eighth Judicial Dist. Court, 120
                Nev. 222, 228, 88 P.3d 840, 844 (2004). This court generally will not
                consider writ petitions challenging district court orders denying motions to
                dismiss, unless no factual dispute exists and the district court was
                obligated to dismiss the action pursuant to clear authority or if an
                important issue of law needs clarification. Int'l Game Tech., 124 Nev. at
                197-98, 179 P.3d at 558-59.
                               Having considered the petition and appendix, we conclude
                that petitioner has not met her burden of demonstrating that the district
                court was required to dismiss the pending action.             See id.; Pan, 120 Nev.
                at 228, 88 P.3d at 844. In particular, the district court specifically found
                that both parties contributed to the delay in this action. While petitioner
                asserts that this finding was improper, she failed to meet her burden of
                providing this court with all of the documentary evidence necessary for
                this court's review of that decision, such as real party in interest's
                opposition to the motion to show cause why the case should not be
                dismissed and any reply thereto.                  See NRAP 21(a)(4) (requiring a
                petitioner seeking writ relief to provide this court with any "parts of the
                record before the respondent judge . . . that may be essential to
                understand the matters set forth in the petition"). Accordingly, we deny
                the petition. See NRAP 21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851.
                               It is so ORDERED.


                                              I
                                         Hardesty


                   —
                                                                                             '   J.
                P arraguirre                                       Cherry
SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A

                                                   rAMMIlla                 ROMAN=
                       cc: Hon. Brent T. Adams, District Judge
                            Law Offices of Roderic A. Carucci
                            Law Offices of Mark Wray
                            Washoe Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A

             iro:AEM                          ISMINEEMMINIIMENEMENI